DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 10/17/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11159137 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (US20180076786, hereinafter Funahashi) in view of Hiraishi (CN1134627, hereinafter Hiraishi).
Regarding claim 17, in Fig. 2 Funahashi discloses a packaged surface acoustic wave device (1) comprising: a piezoelectric substrate (11); a packaging structure supported by a first surface of the piezoelectric substrate and defining a cavity (90), the packaging structure including an outer layer including photosensitive resin (61, phenol, paragraph 0048); and a plurality of interdigital transducer electrodes (20) supported by the piezoelectric substrate and located within the cavity. Funahashi fails to disclose the plurality of interdigital transducer electrodes including a first interdigital transducer electrode of a first resonator and a second interdigital transducer electrode of a second resonator. Hiraishi discloses a plurality of interdigital transducer electrodes including a first interdigital transducer electrode of a first resonator (2) and a second interdigital transducer electrode of a second resonator (3). Hiraishi’s invention provides a wide-bandwidth small inexpensive surface acoustic wave device with excellent temperature property and good performance. Therefore, it is the Examiner's position that it would have been obvious to one with ordinary skill in the art at the time the invention was filed to provide more than one resonator in a single cavity as disclosed by Hiraishi in order to provide an inexpensive element with excellent temperature characteristics and good performance.
 Regarding claim 18, the packaging structure of Funahashi includes a cavity roof and a cavity wall, the cavity roof and the cavity wall both located between a portion of the outer layer and the plurality of interdigital transducer electrodes. Please refer to Fig. 2 of Funahashi.
Regarding claim 19, Funahashi’s packaging structure includes a conductive structure (21, 30, 70) in electrical communication with at least one of the pluralities of interdigital transducer electrodes (20).
Regarding claim 20, Funahashi’s packaging structure includes at least one terminal (70) overlying a portion of the outer layer and extending through a portion of the outer layer to contact the conductive structure.
Allowable Subject Matter
Claims 1-16 are allowed.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kogai et al. disclose a SAW element with multiple idt/resonating structures in the same cavity.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaydi San Martin whose telephone number is (571)272-2018. The examiner can normally be reached on M-Th 8-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J. SAN MARTIN/Primary Examiner, Art Unit 2837